✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              WESTERN                                                  DISTRICT OF                                           TENNESSEE



                         Wepfer Marine, Inc.
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
           Ronnita Harris, Natasha Gibson, Lakeisha Agnew
                                                                                                                       Case Number: 2:18cv02596-JPM

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY 6 DEFENDANT’S ATTORNEY 6
 JON PHIPPS McCALLA                                                 Frank Dantone                                             Lee Bloomfield, Andre Wharton, Michael Katzman, Ronald Kim, Russell Jordan


352&((',1*'$7(                                                 COURT REPORTERCOURTROOM DEPUTY
 9/11/2019 - Minor Settlement Hearing                               Traci Walker                                              Jeff Sample
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                  9/11/2019             ƃ             ƃ         Photo of M/V Ricky Robinson

   2                                        ƃ             ƃ         Sketch of boat

   3                                        ƃ             ƃ         Event Detail

   4                                        ƃ             ƃ         Affidavits (John Sapp, Warren Couples, Chris Owery, Chris Nunes, Jarvis Smith, Billy Tackett, Danie




                                                                    s/Jeff Sample 9/11/2019




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                            Page 1 of            1         Pages
